Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 02, 2021. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on March 02, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendich et al. (Pub. No. : US 20040078461 A1) in the view of Wray et al. (Pub. No. : US 20130086273 A1)

As to claim 1 Bendich teaches a method for reporting disk usage in a file system, the method comprising the steps of:
receiving, via a data feed, data fetched from one or more network attached storage (NAS) devices from a plurality of file systems, servers, and storage systems, wherein the data comprises data usage information (paragraph [0027]: Server 50 collects storage resource utilization information from computing devices 40, wherein the computing devices 40 synonymous with file systems, servers, and storage);
storing the received data feed data along with a historical set of data feed data (paragraph [0027], [0032]: Server 50 collects storage resource utilization information from computing devices 40 and store in a data collection repository 60. Note that repository 60 can be interpreted as historical set of data. For example see the reference Wray paragraphs [0031], [0033]-[0034], [0083], [0090] wherein Wray collect usage data and store in a master data store as historical data);
generating a disk usage report based on the processed data, wherein the disk usage report comprises file system information (paragraph [0020], [0098]: FIGS. 11A-11M illustrate a graphical user interface displaying various reports based on resource usage data collected in the network of FIG. 1);
displaying the disk usage report comprising unused data, total unused disk size, on an interactive user interface, via a network connection (paragraphs [0020], [0081], [0099]-[0102]: a graphical user interface displaying various reports based on resource usage data collected in the network including how much storage is available for databases, how much storage is being used for databases, and what percentage of database storage is free for expansion);

Bendich does not explicitly disclose but Wray teaches applying predictive analytics to the data feed data as well as the historical set of data feed data to provide one or more data usage trends as well as one or more data usage predictions (paragraphs [0031]-[0032], [0098]: Such modeling may produce predictive usage data for modeling future trends in the usage of the particular computing resources that may be monitored);
usage report comprising the one or more data usage trends, and the one or more data usage prediction (paragraph [0032]: produce predictive usage data for modeling future trends in the usage of the particular computing resources that may be monitored. Note that Bendich  usage report can include usage trend and prediction as Wray teaches).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bendich as taught by Wray to arrange to determine at least predicative scaling and improve performance for one or more computing services (Wray, paragraphs [0142])

As to claim 2 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the disk usage report is generated without logging into each of the plurality of file systems (paragraph [0101]). 

As to claim 3 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the processing of the data to generate disk usage report is limited to the centralized processor (paragraphs [0101]-[0102]). 

As to claim 4 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the disk usage report comprises hostuame, size, application identifier and application name (paragraph [0098]-[0099]). 

As to claim 5 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the disk usage report comprises environment and status (paragraph [0098]). 

As to claim 6 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the disk usage report comprises number of unused disks and total unused disks size (paragraph [0101]). 

As to claim 7 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the file system information comprises PV count and LV count (paragraph [0099]-[0101]). 

As to claim 8 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the file system information comprises size availability and size free (paragraph [0099]-[0101]). 

As to claim 9 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the file system information comprises number of used and unused disks (paragraph [0099]-[0101], [0112]). 

As to claim 10 Bendich together with Wray teaches a method according to claim 1. Bendich teaches wherein the interactive user interface graphically represents trends and predictions based on historical data (paragraphs [0020], [0098]), 

	As to claims 11-20, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above.

Conclusion
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169